Citation Nr: 0736083	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for service-connected 
low back disability, currently rated 60 percent disabling 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from March 7, 1982, to June 11, 
1982.  He was in the Army National Guard, including periods 
of active duty for training (ACDUTRA) from June 26, 1981, to 
September 23, 1981, from July 31, 1982, to August 13, 1982, 
and from July 30, 1983, to August 13, 1983.  He was on active 
duty for training when he injured his back in August 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 and subsequent rating 
decisions from the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hypertension was not shown during active duty or any 
period of ACDUTRA, nor was diastolic blood pressure 
predominantly 100 or greater, or the requirement of 
continuous medication to control the condition during the 
first year after the last period of ACDUTRA ending in August 
1983; and there is no competent medical evidence or opinion 
establishing a nexus between the veteran's hypertension and 
his military service.

2.  The veteran's low back disability has been manifested by 
pronounced symptoms of intervertebral disc syndrome and TDIU 
has been shown solely due to this disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for a rating in excess of 60 percent for 
residual of cervical spine injury with left upper extremity 
neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (2003), 5235-5243 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2006 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations for his service-connected disability, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

As explained below, the veteran has not been shown to have 
had hypertension in service, or been shown to have diastolic 
blood pressure predominantly 100 or greater, or to require 
continuous medication to control the condition during the 
first year after the last period of ACDUTRA ending in August 
1983.  Therefore, because there is no event, injury, or 
disease in service or within a presumptive period to which 
any current hypertension could be related, a VA medical 
opinion is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)..

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




B.  Analysis

1.  Service Connection Claim

The veteran was in the Army National Guard, including periods 
of active duty for training (ACDUTRA) from June 26, 1981, to 
September 23, 1981, March 7, 1982, to June 11, 1982, July 31, 
1982, to August 13, 1982, and from July 30, 1983, to August 
13, 1983.  

Service medical records reveal that there were no complaints 
of or findings on examinations in January 1982 and April 
1982.  A post-service VA medical record dated in November 
1984 noted that his blood pressure was 130/94.  A VA medical 
certificate dated in April 1985 revealed that the veteran 
stated that he was told he was hypertensive by his private 
physician last week, and that he has had light-headedness and 
headaches since 1982.  His blood pressure was 118/76 and 
124/82.  The diagnosis was normotensive.  No treatment or 
follow up was recommended.  During VA special examination in 
June 1985, the veteran's blood pressure was 140/98, 140/100, 
and 142/100.  He was diagnosed with diastolic hypertension, 
not being treated.  VA medical records dated in 2003 note 
that the veteran was taking anti-hypertension medication.  

Service connection is warranted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1112, 1131.  

Where a veteran served after December 31, 1946, certain 
chronic diseases, including cardiovascular-renal disease, 
including hypertension, may be presumed to have been incurred 
during service if the specified disease becomes disabling to 
a compensable degree within one year of separation from 
active military, naval, or air service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Under the applicable 
Diagnostic Code in 1983-84, a compensable rating for 
hypertension required diastolic blood pressure predominantly 
100 or greater, or when continuous medication was necessary 
to control the condition.  Presumptive periods generally do 
not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  However, the term "active military, naval, or 
air service" includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty.  The veteran's period 
of ACDUTRA from July 30, 1983, to August 13, 1983, when he 
injured his back in August 1983, qualifies as "active 
military, naval, or air service".  Besides consideration of 
whether hypertension was incurred during his periods of 
ACDUTRA, consideration must be given to whether he had 
diastolic blood pressure predominantly 100 or greater, or was 
taking medication to control hypertension, for the one-year 
period after August 1983.

The veteran contends that he was had hypertension during his 
periods of ACDUTRA from 1982, and that scheduled surgery in 
1985 for his low back disability was postponed for a year 
until his hypertension was controlled.  

Two inservice examinations in 1982 were negative for any 
complaints or diagnosis of hypertension.  Hypertension has 
not been shown by the competent medical evidence of record to 
have been incurred in or aggravation by service.  There is no 
evidence of record that the veteran manifested diastolic 
blood pressure predominantly 100 or greater, or required 
continuous medication to hypertension from August 1983 to 
August 1984.  The closest subsequent post-service blood 
pressure reading in November 1984 was 130/94, and there was 
no diagnosis of or treatment for hypertension noted at the 
time.  In April 1985, the veteran was noted to have been 
normotensive.  The evidence of record demonstrates that the 
veteran had diastolic hypertension in June 1985, almost two 
years after separation from service.  

Even assuming that the veteran currently has hypertension, 
there is no objective medical evidence etiologically linking 
it to the veteran's periods of ACDUTRA.  As a layman, the 
veteran, himself, is not qualified to provide a competent 
medical opinion etiologically linking any currently diagnosed 
hypertension, to service, or to opine that any 
lightheadedness or headaches starting in 1982 was a 
manifestation of hypertension.  See Espiritu v Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

2.  Increased Rating Claim

The veteran has been in receipt of a 60 percent rating for 
the low back disability, and TDIU based solely on the low 
back disability, since March 1991.  In June 2004, the veteran 
requested an increased rating, because he believed the 
symptoms and manifestations of the disability from which he 
suffers have increased in severity.

The veteran has received a 60 percent rating for his low back 
disability pursuant to former Diagnostic Code 5293, which 
permitted a maximum rating of 60 percent for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.

Having established that the veteran is in receipt of the 
maximum rating for this disability (absent cord involvement 
or unfavorable ankylosis) under the old rating criteria, the 
recent revisions to the rating criteria for the spine must be 
considered to determine if the veteran is entitled to a 
higher rating under those criteria.  The August 2002 
revisions do not provide a basis for higher ratings.  Those 
criteria rated intervertebral disc syndrome either on the 
basis of incapacitating episodes or by combining chronic 
orthopedic and neurologic manifestations along with 
evaluations for other disabilities, whichever method results 
in the higher evaluation.  Here, even if the veteran suffered 
from incapacitating episodes pursuant to the August 2002 
version of Diagnostic Code 5293, the highest rating available 
under those provisions is 60 percent, and the orthopedic 
nature of these disabilities would not equate to more than 40 
percent for severe limitation of motion of the lumbar spine.  

Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and, for the same reasons noted above, higher 
ratings would not be warranted based on incapacitating 
episodes or when combining orthopedic and neurological 
disabilities under 38 C.F.R. § 4.25 and 4.26.  The veteran's 
neurological radicular symptoms do not correlate to more than 
a 20 percent rating for moderate paralysis of the sciatic 
nerve for either lower extremity under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The combination of the 40 percent and 
two 20 percent ratings for the lumbar spine disability would 
not translate into a combined disability rating in excess of 
60 percent under 38 C.F.R. §§ 4.25 and 4.26.  

Consider the more recent revisions to the spine criteria 
effective September 2003, a rating in excess of 60 percent 
would still not be warranted.  While a higher rating would be 
permitted for ankylosis of the lumbar spine, there is no 
evidence of ankylosis to support such a rating.

The veteran has requested service connection for degenerative 
arthritis of the low back.  All symptoms, including his 
degenerative arthritis of the low back, have been considered 
in his increased rating claim.  Since arthritis is also rated 
based on loss of motion of the involved joint, the Diagnostic 
Codes for arthritis would not provide any basis for a higher 
rating for the veteran's service-connected low back 
disability.

With respect to entitlement to higher ratings based on 
extraschedular considerations, the veteran has already been 
assigned TDIU based solely on the low back disability.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.   




ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 60 percent for service- 
connected low back disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


